Citation Nr: 1136676	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  09-00 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peptic ulcer disease.

2. Entitlement to service connection for vitiligo.

3. Entitlement to service connection for a heart disorder.

4. Entitlement to an initial rating in excess of 10 percent for hypertension.

5. Entitlement to an initial rating in excess of 20 percent for prostate cancer with erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran; E. V., the Veteran's wife


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1961 to October 1980.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of February 2008 by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO).

A hearing was held before the undersigned Veterans Law Judge at the RO in April 2011.  The transcript of the hearing is associated with the claims file and has been reviewed.

The Board notes that the record raises a claim of entitlement to service connection for erectile dysfunction secondary to service connected prostate cancer, and entitlement to service connection for depression secondary to service connected prostate cancer.  This is referred to the RO for appropriate action.

The issues of entitlement to service connection for a heart disorder, an initial rating in excess of 10 percent for hypertension, an initial rating in excess of 20 percent for prostate cancer with erectile dysfunction addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A claim of service connection for peptic ulcer disease was previously denied by the RO in October 1981.  He did not timely appeal.

2. Evidence received since the October 1981 decision is not cumulative of evidence previously considered and does raise a reasonable possibility of substantiating the claim of service connection for peptic ulcer disease.

3. Affording the Veteran the benefit of the doubt, the evidence of record shows that the Veteran's vitiligo manifested as a result of his active military service.  


CONCLUSION OF LAW

1. The October 1981 RO decision denying service connection for peptic ulcer disease is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2. Since the October 1981 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for peptic ulcer disease.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3. The criteria for establishing entitlement to service connection for vitiligo have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist  

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006), the veteran must be apprised as to the requirements both as to the underlying service connection claim and as to the definitions of new and material evidence.  Kent further requires that the notice inform the veteran as to the basis for the prior final denial and as to what evidence would be necessary to substantiate the claim.

In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been submitted to reopen the claim (reopening of the claim by the Board), any perceived lack of notice or development is not prejudicial.  See 38 U.S.C.A. §§ 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Furthermore, regarding the issue of service connection for vitiligo, as the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

New and Material Evidence

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2010).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

To warrant reopening of a previously and finally disallowed claim, newly presented or secured evidence must not be cumulative of evidence of record at the time of the last prior final disallowance and must prove merits of the claim as to each central element that was specified as a basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."'

The Veteran submitted a new claim for peptic ulcer disease in July 2007 and was denied by the RO in February 2008.  However, prior to the current claim, the Veteran's claim for service connection for peptic ulcer disease (also claimed as gastritis and hiatal hernia) was last denied in a October 1981 rating decision.  The Veteran did not appeal; accordingly, the October 1981 RO rating decision is final. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302.

The evidence of record at the time of the last adjudication in October 1981 included service treatment records and post-service treatment records which the RO found no indication linking the Veteran's peptic ulcer disease to service.  Namely, the Veteran did not have a current disability of peptic ulcer disease .

The Veteran testified at the April 2011 Board hearing that he was hospitalized twice for GI bleeding while on active duty.  The Veteran and his representative noted the Veteran's peptic ulcer disease was treated with his prostate cancer by private doctors and that he has exhibited symptoms of a chronic peptic ulcer which he self-treated.

According to the October 2007 VA treatment record, the Veteran had gastroesophageal reflux and was being followed up and treated by a private medical doctor with Prevacid.  The Veteran indicated would like to try omeprazole through the VA. 

As the Court stated in Shade v. Shinseki, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See Shade, supra.

Here, as will be discussed in further detail in the REMAND section below, the lay testimony, along with the newly submitted medical evidence, satisfies the "low threshold" necessary to trigger VA's duty to provide the Veteran with a VA medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Service Connection

The Veteran contends that his vitiligo resulted from his military service, which included service in Vietnam.  According to in-service treatment records, there are no indications or complaints or treatment for vitiligo or any other skin condition.  

The Veteran testified at the April 2011 Board hearing that he is receiving treatment from a private dermatologist for his skin condition.  The Veteran testified that his condition started a few years after he returned from Vietnam but did not consider it to be a serious and, therefore, did not seek treatment.  The Veteran's wife stated the Veteran did not have a skin condition before he was deployed but developed one after he returned.  The Veteran stated the condition flares up and had it consistently over the years.  His current treatment includes ointments but was told that there may not be a positive cure for his condition.  

According to post-service treatment records, the Veteran was treated for vitiligo by a private doctor, Dr. M. T. Pentel, from September 2009 to June 2010, which occurred on the arms, neck, face, and back.  He was treated with a protopic.

The Board finds the Veteran is competent to report as to his own symptoms, and the Board finds the Veteran's history of experiencing vitiligo since service credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2008); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (the layperson may be competent to identify the condition where the condition is simple).  

Given the evidence of record confirming a diagnosis for vitiligo, although there is no opinion whether the Veteran's reported symptoms are related to his military service, the Board finds the medical evidence is at least in relative equipoise on this issue.  When the evidence is in relative equipoise, the benefit of the doubt doctrine provides that such reasonable doubt will be resolved in favor of the veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Consequently, resolving such reasonable doubt in the Veteran's favor, the Board finds that the Veteran incurred vitiligo from service.  38 U.S.C.A. § 5107.  In granting this claim, the Board has resolved all doubt in the Veteran's favor.


ORDER

New and material evidence has been received; the claim for service connection for peptic ulcer disease is reopened and, to that extent only, the appeal is granted.

Entitlement to service connection for vitiligo is granted.


REMAND

Unfortunately, remands are required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

Heart disorder

The Veteran testified at the Board hearing in April 2011 that he has a heart disorder and that he has reported his symptoms to a doctor.  The Veteran stated he was to be scheduled for a stress test to determine his heart functioning.  The undersigned Veterans Law Judge agreed to hold the record open for sixty days to allow the Veteran to submit results of the test.  In addition, the Veteran stated he was taking medication for his hypertension and a heart disorder. 

The Board notes the Veteran is currently service connected for hypertension.  Furthermore, there are no records within the record regarding the stress test the Veteran stated he was to be scheduled for.

Despite the lack of diagnosis, based on the Veteran's testimony, and that the Veteran is service connected for hypertension, the Board finds that further development is necessary before a final determination is made.  Therefore, the Veteran should be afforded a VA examination to determine clarify any diagnosis and the etiology of the disability.  38 C.F.R. § 3.159(c)(4) (2007); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).

In addition, all outstanding, including private, treatment records (namely the records from the stress test as mentioned during the April 2011 hearing) should be requested and obtained if available prior to the new VA examination.

Hypertension

A preliminary review of the record discloses a need for further development prior to further appellate review.  In this regard, at the April 2011 Board hearing, the Veteran asserted that the symptomotology of his hypertension is worsening. 

The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  The claims file indicates the Veteran was last afforded a VA examination for hypertension in February 2008; more than three year ago.  Under these circumstances, the Board is of the opinion that a VA examination is necessary to ascertain the current manifestations and severity of the Veteran's hypertension.

Furthermore, the Veteran has stated he has been receiving treatment for his hypertension at the VA.  It appears these records are absent and as such must be obtained and associated with the claims file.

Prostate cancer

In this case, the Board finds that a remand is required in order to comply with procedural due process.

Under 38 C.F.R. § 19.31(b)(1), the agency of original jurisdiction (AOJ) is required to furnish the claimant and his or her representative, if any, a Supplemental Statement of the Case if the AOJ received additional pertinent evidence after a Statement of the Case or the most recent Supplemental Statement of the Case has been issued and before the appeal is certified to the Board and the appellate record is transferred thereto.

In this case, the record reflects the last Statement of the Case regarding the current claim was promulgated to the Veteran in December 2008.  However, relevant evidence has been added to the file since that Supplemental Statement of the Case. In addition to various treatment records, the Veteran underwent a VA examination of his prostate in February 2011.  Also added to the file were numerous treatment records some of which a waiver of review by the AOJ has been attached but there are several records where a waiver has not been attached.   Nothing indicates the Veteran has waived initial consideration of this evidence pursuant to 38 C.F.R. § 20.1304.  Thus, procedural due process requires the AOJ consider this evidence in the first instance. 38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to identify the names, addresses, and dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records.  Namely, outstanding records as identified at the April 2011 Board hearing, such as results from a possible stress test associated to the Veteran's claim for service connection for a heart disorder and VA treatment records for his hypertension, should be identified and obtained.  After obtaining the necessary authorization, the identified treatment records should be obtained and associated with the claims file.

2. Once all outstanding records, if any, have been associated with the claims file, the Veteran should be afforded a VA cardiology examination.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis(es). 

The examiner should be asked to provide an opinion addressing the following questions:

a. Is a diagnosis of any current heart disorder found to be present?

b. If the Veteran is found to have a heart disorder(s), is it at least as likely as not that this disorder(s) is a result of the Veteran's military service?

c. If the Veteran is found to have a heart disorder(s), is it at least as likely as not that this disorder(s) is a secondary to his service connected hypertension?

A complete rationale for the opinion expressed must be provided.  If the examiner is unable to reach an opinion because there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. Thereafter, necessary development should be completed.  Then, the claims file should be returned to the examiner for completion of the opinion.

3. Once all outstanding records, if any, have been associated with the claims file, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his hypertension.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.

The examiner is requested to review all pertinent records associated with the claims file, and following this review and the examination, the examiner is requested to report complaints and clinical findings pertaining to the Veteran's hypertension in detail. Lastly, the examiner is requested to offer an opinion as to the degree of functional impairment the Veteran's hypertension produces in his capacity for performing substantially gainful employment and whether such employment is possible given the severity of the hypertension.

4. The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5. The RO/AMC will then readjudicate the Veteran's claims in light of any additional evidence added to the records assembled for appellate review to include the February 2011 VA examination and other additional treatment records.  The RO/AMC's decision should reflect consideration of whether an initial increase rating for prostate cancer with erectile dysfunction is warranted.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


